Exhibit 10.1
Execution Version


Portions of this Exhibit have been redacted because they are both (i) not
material and (ii) would be competitively harmful if publicly disclosed.
Information that was omitted has been noted in this document with a placeholder
identified by the mark “[***]”.


NON-EXCLUSIVE SUBLICENSE AGREEMENT
This Non-Exclusive Sublicense Agreement (“Agreement”) is entered into as of this
5th day of May, 2019 (“Effective Date”) by and between Dyadic International
Inc., a Delaware corporation having its principal office at 140 Intracoastal
Pointe Drive, Suite 404, Jupiter, Florida 33477 (“Sublicensor”), and Alphazyme
LLC a Delaware limited liability company having its principal office at 225
Chimney Corner Lane, Suite 3021, Jupiter, Florida 33458 (“Sublicensee”).


R E C I T A L S
WHEREAS, Sublicensor is a party to that certain Pharma License Agreement with
Danisco US, Inc., a true and complete copy of which is attached hereto as
Exhibit A (Sections 3.2, 3.3 and 3.4 of which having been redacted) (“License
Agreement”);
WHEREAS, under the License Agreement, Sublicensor owns and/or is entitled
subject to the restrictions outlined in the License Agreement to grant
Sublicense rights with respect to certain Sublicense IP (as defined below); and
WHEREAS, Sublicensor desires to sublicense the Sublicense IP to Sublicensee to
the fullest extent of Sublicensor’s right to do so under the License Agreement,
and Sublicensee desires to accept such a sublicense, in each case subject to the
terms and conditions of the License Agreement and as set forth herein,
NOW, THEREFORE, in consideration of the mutual covenants and premises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
1.
DEFINITIONS

The terms “Agreement,” “Effective Date,” “Sublicensor,” “Sublicensee” and
“License Agreement” are as defined above. Certain additional terms set forth
below are defined as follows. Capitalized terms not defined in this Agreement
shall have the meaning ascribed thereto in the License Agreement.
1.1    “Condition Precedent” shall have the meaning ascribed thereto in Section
2.3.
1.2    “Exclusivity Period” shall have the meaning ascribed thereto in Section
2.1.




     1



--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version


1.3    “Field of Use” shall mean the research, development, manufacture, use,
sale and other commercialization of Pharmaceutical Products which are used as
reagents to catalyze a chemical reaction to detect, measure, or be used as a
process intermediate to produce a nucleic acid as a therapeutic or diagnostic
agent.  For the avoidance of doubt, the Field of Use shall exclude rights to
produce (i) active pharmaceutical ingredients (APIs) and bulk biological drug
substances intended or used for the treatment, diagnosis or prophylaxis of any
disease or medical condition in a human or any other animal, (ii) enzymes used
for biotransformation in the production of enzymes and proteins as an active
pharmaceutical ingredient or active moiety intended or used for the treatment,
diagnosis or prophylaxis of any disease or medical condition in a human or any
other animal.


1.4    “Royalties” shall have the meaning ascribed thereto in Section 4.3.
1.5    “Sublicense IP” shall mean, collectively, the C1 Strain, Dyadic
Materials, the Dyadic Patents, the Genetic Tools, the Dyadic Know-How, and the
Danisco Patents, in each case, to the fullest extent that Sublicensor is
entitled to grant rights to Sublicensee under the License Agreement subject to
the restrictions outlined in this Agreement.
1.6    “Sublicensee Developments” shall have the meaning ascribed thereto in
Section 2.5.
1.7    “Units” shall have the meaning ascribed thereto in Section 4.1(a).
1.8    “Valid Claim” shall mean an issued and unexpired claim or a pending claim
that has been pending for no more than three (3) years from the earliest date to
which such claim is reasonably entitled to make a claim of priority within the
patent rights included in the Sublicense IP, which such claim that shall not
have been irretrievably withdrawn, cancelled, or disclaimed, nor been held
invalid or unenforceable by a court or other appropriate agency of competent
jurisdiction in an unappealable decision.
2.
SUBLICENSE

2.1    Grant of Rights. Subject to the terms of this Agreement and the License
Agreement, and following the satisfaction of the Condition Precedent as set
forth in Section 2.3, Sublicensor shall grant and hereby grants to Sublicensee,
and Sublicensee shall accept and hereby accepts from Sublicensor, the worldwide,
perpetual (unless earlier terminated) Sublicense, during the term of this
Agreement: (a) to make, have made, use, sell, offer to sell, export and import
Pharmaceutical Products in the Field of Use; and (b) to clone, express and
optimize genes within the C1 Strains and otherwise manipulate the C1 Strains in
order to research, develop, make, have made, use, sell, offer to sell, export
and import Pharmaceutical Products in the Field of Use. The aforesaid Sublicense
shall be exclusive to Sublicensee (even as to Sublicensor) during the eighteen
(18) month period beginning on the date upon which the Condition Precedent is
satisfied, as may be extended under Section 2.2 (the “Exclusivity Period”).
Following the Exclusivity Period, the aforesaid Sublicense shall be
nonexclusive.




     2



--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version


2.2    Option to Extend Exclusivity Period. At any time prior to expiration of
the Exclusivity Period, Sublicensee may elect to extend the Exclusivity Period
for an additional twelve (12) months by providing written notice to Sublicensor.
Promptly thereafter, Sublicensee shall issue to Sublicensor the Additional Units
set forth in Section 4.1(b).
2.3    Condition Precedent. Unless agreed to otherwise by the parties in
writing, the Sublicense set forth in Section 2.1 shall become effective upon
satisfaction of the following (“Condition Precedent”): the execution of this
Agreement and the issuance by Sublicensee to Sublicensor of the Units set forth
in Section 4.1(a).
2.4    Further Sublicensing.
(a)    This Agreement shall not be further sublicensed except that, as
applicable, the C1 Strains the Dyadic Know-How, the Dyadic Materials, Dyadic
Patents, the Genetic Tools and the Danisco Patents may be further sublicensed to
the extent necessary to Third Parties having no economic interest in the
Pharmaceutical Product under development to provide contract research services
or contract manufacturing services for Sublicensee to exercise its ‘have made’
rights or, with respect to a Pharmaceutical Product in the Field of Use, to
grant limited sublicenses within multiple tiers of Sublicensee Affiliates or
Third Parties solely to permit manufacturing, distributing or marketing such
Pharmaceutical Product within the Field of Use on behalf of Sublicensee under
terms no less restrictive than the terms set forth in Section 2.2 of the License
Agreement.
(b)    Notwithstanding the provisions of Section 2.4(a), Sublicensor may
prohibit the transfer by Sublicensee of C1 Strains for development and/or
manufacturing purposes to countries and/or Third Parties that Sublicensor
reasonably believes in its sole discretion may present a legitimate risk of
intellectual property theft. Sublicensee shall provide at least sixty (60) days’
written notice to Sublicensor in the event that Sublicensee plans to transfer
any C1 Strains for research services or contract manufacturing purposes outside
of the United States and/or to any Third Party that is not a wholly-owned
Affiliate of Sublicensee within the United States. Sublicensor may exercise its
right to prohibit such transfer in its sole discretion by written notice to
Sublicensee within thirty (30) days of receipt of Sublicensee’s notice. In the
absence of such written notice from Sublicensor within such thirty (30)-day
period, Sublicensor shall be deemed to have consented to the proposed transfer.
2.5    Developments. The rights of the parties and Danisco to any inventions,
Improvements, Know-How or other intellectual property of any kind whatsoever
developed by or on behalf of Sublicensee, whether (a) during the term of this
Agreement or (b) in the course of the Testing Research as set forth in Section
7.1 and conducted by Sublicensee prior thereto (collectively, “Sublicensee
Developments”), in either case, shall be as set forth in Section 2.3 of the
License Agreement; provided, however, that that any Sublicensee Developments
relating solely to compositions comprised of a C1 Strain and a target gene
specified by Sublicensee within the Field of Use shall be owned and controlled
exclusively by Sublicensee, and neither Sublicensor nor Danisco shall have any
right therein or thereto, other than such rights outlined in the License
Agreement, whether by implication, estoppel or otherwise.


     3



--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version


2.6    Acknowledgement of License Agreement. Sublicensee acknowledges that it
has read the Pharma License Agreement entered into between Danisco US Inc. and
Dyadic International Inc. and agrees to be bound by the provisions of such
License Agreement as if it were a party to such License Agreement. For the
avoidance of doubt, this includes but not limited to the provisions of Section
10.7 regarding resolution of disputes.
3.
REPRESENTATIONS AND WARRANTIES; COVENANTS; LIMITATION OF LIABILITY

3.1    Rights to Sublicense IP. Sublicensor represents and warrants to
Sublicensee that: (a) subject to the terms & conditions of the License Agreement
it has the right to grant the Sublicense in this Agreement, (b) it has not
granted Sublicenses to the Sublicense IP to any other party in a manner that
would restrict the rights granted hereunder, (c) there are no claims, judgments
or settlements to be paid by Sublicensor with respect the Sublicense IP or
pending claims or litigation relating to the Sublicense IP, and (d) it is not
aware that any additional rights or licenses, other than those outlined in the
License Agreement, which are necessary for Sublicensee to exercise its licensed
rights granted by Sublicensor under this Agreement.
3.2    General. Each party to this Agreement represents and warrants to the
other that: (a) it is duly organized and validly existing under the Law of the
jurisdiction of its incorporation or formation, and has full corporate power and
authority to enter into this Agreement and to carry out the provisions hereof;
(b) it is qualified to do business and is in good standing in each jurisdiction
in which it conducts business; (c) it is duly authorized to execute and deliver
this Agreement and to perform its obligations hereunder, and the person
executing this Agreement on its behalf has been duly authorized to do so by all
requisite corporate action; (d) this Agreement is legally binding upon it and
enforceable in accordance with its terms and the execution; (e) delivery and
performance of this Agreement by it does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a party or by which
it may be bound, nor violate any material Law; and (f) it is not aware of any
action, suit or inquiry or investigation instituted by any Person which
questions or threatens the validity of this Agreement.
3.3    Amendment to License Agreement. Sublicensor covenants that it shall not
amend, modify, waive or terminate any aspect of the License Agreement or rights
available thereunder in a manner that may impact Sublicensee without
Sublicensee’s prior written consent, other than for a breach of the License
Agreement or the Sublicense Agreement by Sublicensee, or for reasons outlined in
6.2 (a) below, such consent not to be unreasonably withheld.
3.4    Limitation of Liability. EXCEPT AS OTHERWISE PROVIDED BY THE LICENSE
AGREEMENT AND/OR THIS AGREEMENT, NEITHER SUBLICENSOR NOR SUBLICENSEE NOR ANY OF
THEIR RESPECTIVE AFFILIATES WILL BE LIABLE FOR SPECIAL, INDIRECT, INCIDENTAL,
CONSEQUENTIAL OR EXEMPLARY DAMAGES, WHETHER IN CONTRACT, WARRANTY, NEGLIGENCE,
TORT, STRICT LIABILITY OR OTHERWISE, ARISING OUT OF THE PERFORMANCE OR FAILURE
TO PERFORM ANY OF THE PROVISIONS OF THIS AGREEMENT, EXCEPT TO THE EXTENT SUCH
DAMAGES ARE PAYABLE IN CONNECTION WITH A THIRD PARTY CLAIM. NEITHER PARTY TO
THIS AGREEMENT SHALL HAVE ANY LIABILITY TO THE OTHER PARTY FOR ANY


     4



--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version


DIRECT, SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR EXEMPLARY DAMAGES,
WHETHER IN CONTRACT, WARRANTY, NEGLIGENCE, TORT, STRICT LIABILITY OR OTHERWISE.
4.
CONSIDERATION

In consideration of the execution and delivery by Sublicensor of this Agreement,
Sublicensee agrees as follows:
4.1    Equity.
(a)    Equity Grant. Upon completion of the technology transfer set forth in
Section 7.2, Sublicensee shall promptly issue to Sublicensor that number of
Sublicensee’s Class A membership units, which shall be in a voting class of
units (“Units”), as is equal, in the aggregate, to 7.5% of the outstanding units
of Sublicensee on a Fully Diluted Basis (as defined hereafter) on the date of
issuance, subject to execution of, and the terms set forth in, the Unit Issuance
Agreement in the form attached hereto as Exhibit B (“Unit Issuance Agreement”).
For the purposes of this Agreement, “Fully Diluted Basis” shall include all
classes of the issued and outstanding units of Sublicensee, plus preferred units
(calculated on an as-converted basis), plus any then issued and outstanding
options and warrants to purchase units (calculated on an as-exercised, as
converted basis), plus any unissued but reserved units for future issuance as
options or incentive grants under Sublicensee’s equity incentive plan.
(b) Additional Equity Grant. Following delivery of the written notice set forth
in Section 2.2, Sublicensee shall promptly issue to Sublicensor that number of
Sublicensee’s Class A membership units, which shall be in a voting class of
units (“Additional Units”), as is then equal, in the aggregate, to 2.5% of the
outstanding units of Sublicensee on a Fully Diluted Basis (as defined
hereafter), subject to execution of, and the terms set forth in, a second Unit
Issuance Agreement.
4.2    Milestone Fees. Upon the first commercial sale of each of the first seven
(7) Pharmaceutical Products, Sublicensee shall pay to Sublicensor a one-time
milestone equal to [***] for each such Pharmaceutical Product. Sublicensee may
defer payment of such milestone(s) up to the date that is sixty (60) days after
the close of Sublicensee’s fiscal year in which Sublicensee first records an
accumulated [***] in EBITDA.
4.3    Royalties.
(a)    Running Royalties for Pharmaceutical Products. Sublicensee agrees to pay
and shall pay to Sublicensor a running royalty (“Royalty”) of [***] of Net Sales
of Pharmaceutical Products specifically derived from the C1 Strain to
non-affiliated Third Parties, less any royalties or other payments that are due
from Sublicensee to Danisco under the License Agreement. Such Royalty shall be
payable to Sublicensor within forty-five (45) Business Days from the end of each
calendar quarter by Sublicensee and a report regarding Net Sales shall be
provided to Sublicensor.
(b) Duration of Royalty Obligations. The Royalty obligations of Sublicensee as
to each Pharmaceutical Product shall terminate [***] from the date of issuance
of this Sublicense.


     5



--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version


4.4 Accounting and Financial Reporting.
(a) Quarterly Financials. The fiscal year of the Sublicensee is currently
January 1st to December 31st. During the term of this Agreement, the Sublicensee
will provide copies of its quarterly financial statements to the Sublicensor
within 30 days after each fiscal quarter and 45 days after each year-end. The
Sublicensee shall use commercially reasonable efforts to ensure that its
accounting records shall be prepared in accordance with U.S. generally
acceptable accounting principles, applied consistent with historical standards.
The books and records and financial statements of the Sublicensee shall be kept
in US Dollars.
(b) Audited Financials. In the case that the Sublicensor’s equity portion of
Sublicensee’s gain or loss on an annual basis is anticipated to be more than
$350,000, or an equivalent amount that is deemed to be material to the
Sublicensor’s financial statements based on its independent auditors’ reasonable
assessment, the Sublicensor shall have the right to request, upon reasonable
written notice, the Sublicensee to provide audited annual financial statements
and footnotes of the Sublicensee.
(c) Location of records. All records and supporting documents, including, but
not limited to accounting books and records, invoices, cash books, inventory
records, bank accounts and receipts shall be kept at the headquarters of the
Sublicensee.
(d) Audit. Sublicensee, no more than once every twelve (12) months, shall permit
an audit of its books and records by a national accounting firm designated by
Sublicensor. Such accounting firm shall confirm the accuracy of any Royalty
calculation and shall not disclose to Sublicensor any other information of
Sublicensee other than the correct calculation of Net Sales and the amount of
the Royalty payable to Sublicensor. In the event that such audit reveals an
underpayment of any Royalty of more than one percent (1%), Sublicensee shall
reimburse Sublicensor for the cost of such audit.
5.
PATENT PROSECUTION AND ENFORCEMENT OF INTELLECTUAL PROPERTY RIGHTS

5.1    Patent Prosecution. Sublicensor and Danisco, as applicable, shall retain
full responsibility for the application, maintenance, reexamination, reissue,
opposition and prosecution of any kind relating to any patent rights within the
Sublicense IP, including, but not limited to, payment of all costs, fees and
expenses related thereto, as further set forth in Article 4 of the License
Agreement. Sublicensee shall retain full responsibility for the application,
maintenance, reexamination, reissue, opposition and prosecution of any kind of
patent rights that are Sublicensee Developments, except to the extent that any
Sublicensee Developments are owned by or exclusively licensed to Sublicensor or
Danisco under Section 2.3 of the License Agreement, in which case Sublicensor or
Danisco, as applicable, shall be responsible for Prosecution thereof and all
costs, fees and expenses related thereto. Dyadic and Danisco shall have the
exclusive right to control, at its sole expense, the filing, registration,
prosecution, maintenance, enforcement and defense (such as responding to
oppositions, nullity actions, re-examinations, revocation actions and similar
proceedings) including the right to refrain from filing or maintaining, any
Patents or patent applications, covering an invention where ownership is
allocated to the Licensed Party.


     6



--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version


5.1 (a) Sublicensor and/or Danisco may at their sole discretion abandon certain
claims, patents, patent applications or other intellectual property rights they
may have at any time.
5.2    Enforcement. In accordance with the License Agreement Sublicensor and
Danisco, as applicable, shall retain full responsibility for the enforcement of
all intellectual property rights within the Sublicence IP, including, but not
limited to, payment of all costs, fees and expenses related thereto, as further
set forth in Article 4 of the License Agreement. Sublicensee shall retain full
responsibility for enforcement of intellectual property rights that are
Sublicensee Developments, except to the extent that any Sublicensee Developments
are owned by or exclusively licensed to Sublicensor or Danisco under the License
Agreement, in which case Sublicensor or Danisco, as applicable, shall be
responsible for enforcement thereof and all costs, fees and expenses related
thereto.
6.
TERM AND TERMINATION

6.1    Term. Subject to Section 9.2 of the License Agreement and Section 6.2
hereof, the term of this Agreement shall commence on the Effective Date and
continue in full force and effect until the later of (a) the last Valid Claim
licensed hereunder to expire or (b) seventeen (17) years and six (6) months from
the Effective Date, at which point the rights granted hereunder shall be deemed
fully paid-up and irrevocable.


6.2    Termination.
(a)    Sublicensee may terminate this Agreement for convenience at any time upon
one hundred eighty (180) days’ written notice to Sublicensor.
(b) Either party shall have the right to terminate this Agreement on sixty (60)
days’ written notice to the other party in the event of such other party’s
material breach of any term or condition of the License Agreement or this
Agreement, unless such other party cures such breach to the reasonable
satisfaction of the party alleging such breach within the aforesaid sixty
(60)-day period. The parties acknowledge that a material breach includes but is
not limited to Sublicensee’s (i) nonpayment of outstanding invoices for
services, milestones & royalties when due Sublicensor, and (ii) Sublicensee
developing and/or selling C1 strains or products produced from such C1 strains
that are for use outside the Field of Use or in violation of the License
Agreement.
(c) This Agreement shall terminate automatically if Sublicensee shall enter into
a liquidating bankruptcy, be adjudged insolvent, liquidate, dissolve and/or if
the business of Sublicensee shall be placed in the hands of a receiver,
assignee, or trustee, whether by voluntary act of Sublicensee or otherwise;
provided, however, that if any such action is involuntary, termination shall not
take place unless the action is not reversed within thirty (30) days.
6.3    Obligations Upon Termination. Upon any termination of this Agreement,
nothing herein shall be construed to release any party from any liability for
any obligation incurred through the effective date of termination or for any
breach of this Agreement prior to the effective date of such termination.
Sublicensee may, for a period of one (1) year after the effective date of such
termination, sell all Pharmaceutical Products customarily classified as
“inventory” that it has on


     7



--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version


hand at the date of termination, subject to payment by of the applicable
Royalties. Upon termination of this Agreement, other than as set forth in this
Section 6.3, Sublicensee shall either return to Sublicensor or certify the
destruction of all molecular tools, genetic elements, including but not limited
to all C1 strains, progeny, derivatives or mutants thereof, protocols and any
confidential information or proprietary materials supplied to it or generated by
Sublicensee under this Agreement that remain in its possession.
7.
TESTING RESEARCH; TECHNOLOGY TRANSFER

7.1    Testing Research. Sublicensor and Sublicensee acknowledge and agree that,
prior to the Effective Date, Sublicensee performed certain enzyme testing
research utilizing enzymes identified by Sublicensee in the C1 Strain that were
produced by or on behalf of Sublicensor and thereafter tested by Sublicensee
against certain acceptance criteria (collectively, the “Testing Research”). Any
data generated by or on behalf of Sublicensor in connection with the Testing
Research shall be deemed Sublicensee Developments hereunder, provided that all
data pertaining in any way to the C1 strain(s), genetic elements, glycan
structures, protease activity, protocols and methods or otherwise related in any
way to the C1 technology shall be the sole property of Sublicensor, BDI and VTT
with only data solely related to the specific gene sequence provided by
Sublicensee to Sublicensor being expressed within the Testing Research belonging
to Sublicensee.
7.2    Technology Transfer. Upon signing of this agreement, Sublicensor shall
transfer to Sublicensee those materials & methods specified in detail in Exhibit
C. Any costs associated with the transfer of these materials and methods to
Sublicensee shall be borne by Sublicensor, except for the cost of travel by
Sublicensee to Sublicensor’s development partner VTT for training. If additional
training is required from Sublicensor or Sublicensor’s development partner, over
and above the training described as outlined in Exhibit C, whether by telephone,
conference call or in person visits Sublicensee agrees to pay one-hundred-thirty
($130) US Dollars per hour, plus reasonable travel expenses incurred by
Sublicensor or Sublicensor’s development partner employees, consultants and
advisors. All billable time and travel must be approved in writing by
Sublicensee prior to performance.
8.
INDEMNIFICATION

8.1    Indemnification by Sublicensee. Subject to Section 8.3 hereof,
Sublicensee shall hold harmless, defend and indemnify Sublicensor, its
Affiliates and each of their officers, directors, employees and agents
(collectively, the “Sublicensee Indemnitees”) from and against any and all
claims, damages, losses, liabilities, costs and expenses (including reasonable
attorneys’ fees and expenses and costs of investigation, whether or not suit is
filed) suffered or incurred by any of the Sublicensee Indemnitees in any action,
suit, litigation, arbitration or dispute of any kind (“Action”) arising or
resulting from any negligence or willful acts or omissions on the part of
Sublicensee or its Affiliates in connection with (a) their exercise of their
rights hereunder, or (b) their breach of this Agreement, except, in each case,
to the extent such Action arose from Sublicensor’s negligence or willful
misconduct.
8.2    Indemnification by Sublicensor. Subject to Section 8.3 hereof,
Sublicensor shall hold harmless, defend and indemnify Sublicensee, its
Affiliates and each of their officers, directors,


     8



--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version


employees and agents (collectively, the “Sublicensor Indemnitees”) from and
against any and all claims, damages, losses, liabilities, costs and expenses
(including reasonable attorneys’ fees and expenses and costs of investigation,
whether or not suit is filed) suffered or incurred by any of the Sublicensor
Indemnitees in any Action arising or resulting from any negligence or willful
acts or omissions on the part of Sublicensor or its Affiliates in connection
with (a) their performance of the Co-Development Project or exercise of their
rights hereunder, or (b) their breach of this Agreement, except, in each case,
to the extent such Action arose from Sublicensee’s negligence or willful
misconduct.
8.3    Procedure. As a condition for either a Sublicensor Indemnitee or a
Sublicensee Indemnitee to receive indemnification under this Agreement, it
shall: (a) promptly deliver notice in writing (a “Claim Notice”) to the party
from whom it seeks an indemnification as soon as it becomes aware of a claim or
suit for which indemnification may be sought (provided that the failure to give
a Claim Notice promptly shall not prejudice the rights of the applicable
Sublicensor Indemnitee or Sublicensee Indemnitee except to the extent that the
failure to give prompt notice materially adversely affects the ability of the
indemnifying party to defend the claim or suit); (b) cooperate with the
indemnifying party in the defense of such claim or suit; and (c) if the
indemnifying party confirms in writing to the Sublicensor Indemnitee or
Sublicensee Indemnitee its intention to defend such claim or suit within ten
(10) days after receipt of the Claim Notice, permit the indemnifying party to
control the defense of such claim or suit, including without limitation the
right to select defense counsel; provided that, if the indemnifying party fails
to (i) provide such confirmation in writing within such ten (10) day period or
(ii) after providing such confirmation, diligently and reasonably defend such
suit or claim at any time, the indemnifying party’s right to defend the claim or
suit shall terminate immediately and the Sublicensor Indemnitee or Sublicensee
Indemnitee may assume the defense of such claim or suit at the sole expense of
the indemnifying party but may not settle or compromise such claim or suit
without the consent of the indemnifying party, not to be unreasonably withheld
or delayed. In no event, however, may the indemnifying party compromise or
settle any claim or suit in a manner which admits fault or negligence on the
part of any Sublicensor Indemnitee or Sublicensee Indemnitee or that otherwise
materially affects such Sublicensor Indemnitee or Sublicensee Indemnitee’s
rights under this Agreement or otherwise, or requires any payment by a
Sublicensor Indemnitee or Sublicensee Indemnitee without the prior written
consent of such Sublicensor Indemnitee or Sublicensee Indemnitee. Except as
expressly provided above, the indemnifying party will have no indemnity
liability under this Agreement with respect to claims or suits settled or
compromised without its prior written consent.
9.
CONFIDENTIALITY

9.1    Confidentiality Obligations. Each party to this Agreement agrees that for
seven (7) years after the termination or expiration of this Agreement, all
confidential information disclosed under this Agreement shall be maintained in
strict confidence by the receiving party, and shall not be used by the receiving
party for any purpose other than the purposes expressly permitted by this
Agreement, and shall not be disclosed by the receiving party to any Third Party
except to permitted Third Parties such as contract research and/or manufacturing
entities which have agreed in writing to obligations of confidentiality and
non-use consistent with the obligations of the parties under this Agreement.


     9



--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version


9.2     Permitted Usage. Each party to this Agreement may use and disclose
confidential information of the other party as follows: (a) under appropriate
confidentiality provisions no less restrictive than those in this Agreement, in
connection with the performance of its obligations or exercise of rights granted
to such party in this Agreement, including, without limitation to Third Parties
providing contract research services or contract manufacturing services on
behalf of Sublicensee as permitted in Section 2.4 of this Agreement, and in
accordance with the terms & conditions of the License Agreement; (b) in
connection with the filing for, prosecution, maintenance and enforcement of
Patents where ownership of the invention to which such Patent relates is
assigned to such party in accordance with this Agreement, and in accordance with
the terms & conditions of the License Agreement; (c) in connection with
prosecuting or defending litigation, complying with applicable governmental
regulations, filing for, obtaining and maintaining regulatory approvals, or as
otherwise required by Law or as permitted by this Agreement, and in accordance
with the terms & conditions of the License Agreement; (d) in confidence to
potential or actual investment bankers, advisors (including without limitation
financial advisors and accountants), investors, lenders, acquirers, merger
partners, or other potential financial or strategic partners, and their
attorneys and agents) on a need to know basis who, prior to such disclosure,
have agreed in writing to be bound by obligations of confidentiality and non-use
no less restrictive than the obligations set forth in this Section 10; provided,
however, that the receiving party shall remain responsible for any failure by
any Person who receives confidential information pursuant to this Section 9.2 to
treat such confidential information as required under this Section 10; or (e) to
the extent mutually agreed to by the parties hereto in writing.
9.3     Confidential Terms. Except as provided herein, each of the parties
hereto agrees not to disclose to any Third Party the terms and conditions of
this Agreement without the prior approval of the other party. Notwithstanding
the foregoing, a party may disclose the terms of this Agreement in confidence to
its Affiliates or to VTT and/or BDI Pharma in connection with the performance of
this Agreement and solely on a need-to-know basis; or in confidence to potential
or actual investment bankers, advisors (including without limitation financial
advisors and accountants), investors, lenders, acquirers, merger partners, or
other potential financial or strategic partners, and their attorneys and agents)
on a need to know basis who, prior to such disclosure, have agreed in writing to
be bound by obligations of confidentiality and non-use no less restrictive than
the obligations set forth in this Section 10; provided, however, that the
receiving party shall remain responsible for any failure by any Person who
receives confidential information pursuant to this Section 9.3 to treat such
confidential information as required under this Section 9. In addition, a party
may disclose the existence (but not the terms and conditions) of this Agreement
to Third Parties, subject to Section 9.5.
9.4     Exceptions for Applicable Law or Regulation. Notwithstanding anything to
the contrary in this Section 10, a party may disclose any confidential
information of the other party or the terms of this Agreement that is required
to be disclosed under Law (including, without limitation, the requirements of
securities filings); provided that, except where impracticable, such party shall
give the other party reasonable advance notice of such disclosure requirement
(which shall include a copy of any applicable subpoena or order) and shall
afford the other party a reasonable opportunity to oppose, limit or secure
confidential treatment for such required disclosure. In the event of any such
required disclosure, a party shall disclose only that portion of the
confidential information of


     10



--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version


the other party that is required by Law to be disclosed and, in the event a
protective order is obtained by the other party, nothing in this Section 9 shall
be construed to authorize the party that is subject to the disclosure
requirement to use or disclose any confidential information of the other party
to any Person other than as required by Law or beyond the scope of the
protective order. Notwithstanding the foregoing, after notice to the other Party
and after appropriate consideration of any objection from such other Party, each
Party shall be free to make all such disclosures as is necessary not to be in
violation of any applicable law, regulation, order, or other similar requirement
of any governmental, regulatory, or supervisory authority or any applicable
rules and regulations of any securities exchange without the prior written
consent of the party named.
9.5     Public Announcements. Except to the extent required by Law, no party
shall make any public announcement concerning this Agreement or the terms hereof
without the prior written consent of the other party, such consent not to be
unreasonably withheld or delayed. Once such consent has been given, the party as
to whom consent has been given shall be free to make public announcements or
disclosures substantially similar to that already approved by the other party.
Notwithstanding the foregoing, each Party shall be free to make all such
disclosures as is necessary not to be in violation of any applicable law,
regulation, order, or other similar requirement of any governmental, regulatory,
or supervisory authority or any applicable rules and regulations of any
securities exchange without the prior written consent of the party named.
9.6    Remedies. Both parties acknowledge and agree that it would be difficult
to measure damages for breach by either party of the covenants set forth in this
Section 9, and that injury from any such breach would be incalculable, and that
money damages would therefore be an inadequate remedy for any such breach.
Accordingly, either party shall be entitled, in addition to all other remedies
available hereunder or under law or equity, to injunctive or such other
equitable relief as a court may deem appropriate to restrain or remedy any
breach of such covenants.
10.
GENERAL

10.1    Entire Agreement of the Parties; Amendments. This Agreement, together
with the License Agreement, constitutes and contains the entire understanding
and agreement of the parties respecting the subject matter hereof and cancels
and supersedes any and all prior and contemporaneous negotiations,
correspondence, understandings, and agreements between the parties, whether oral
or written, regarding such subject matter. No waiver, modification, amendment or
alteration of any provision of this Agreement will be valid or effective unless
made in writing and signed by each of the parties.
10.2     Further Actions. Each party agrees to execute, acknowledge, and deliver
such further instruments and to do all such other acts as may be necessary or
appropriate in order to carry out the express provisions of this Agreement, and
in accordance with the terms & conditions of the License Agreement.
10.3     Assignments. Neither this Agreement nor any interest hereunder may be
assigned, nor any other obligation delegated, by a party without the prior
written consent of the other party; provided, however, that a party shall have
the right to assign this Agreement without consent of the other party to an
Affiliate of the assigning party provided or to any successor in interest to the


     11



--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version


assigning party by operation of law, merger, consolidation, or other business
reorganization or the sale of all or substantially all of its assets relating to
the subject matter of this Agreement. This Agreement shall be binding upon
successors and permitted assigns of the parties. Any assignment not in
accordance with this Section 10.3 will be null and void. Notwithstanding any
assignment or transfer by operation of law, merger, consolidation or otherwise,
the assigning party shall remain primarily liable for any breaches of the
assignee under this Agreement.
10.4     Performance by Affiliates. The parties recognize that each may perform
some or all of its obligations under this Agreement through wholly owned
Affiliates or may exercise some or all of its rights under this Agreement
through wholly owned Affiliates; provided, however, that each party shall remain
responsible and be guarantor of the performance by such Affiliates and shall
cause such Affiliates to comply with the provisions of this Agreement in
connection with such performance. Each party will prohibit all of its Affiliates
from taking any action that such party is prohibited from taking under this
Agreement as if such Affiliates were parties to this Agreement.
10.5     Relationship of the Parties. The parties shall perform their
obligations under this Agreement as independent contractors and nothing in this
Agreement is intended or will be deemed to constitute a partnership, agency or
employer-employee relationship between the parties. Neither party will have any
right, power or authority to assume, create, or incur any expense, liability, or
obligation, express or implied, on behalf of the other.
10.6     Notices. Any notice, request, delivery, approval or consent required or
permitted to be given under this Agreement will be in writing and will be deemed
to have been sufficiently given if delivered in person, transmitted by facsimile
(receipt verified) or by express courier service (signature required) or five
(5) days after it was sent by registered letter, return receipt requested (or
its equivalent) to the party to which it is directed at its address or facsimile
number shown below or such other address or facsimile number as such Party will
have last given by notice to the other party.
If to Sublicensor:
Dyadic International, Inc.
140 Intracoastal Pointe Drive, Suite 404
Jupiter, FL 33477-5094
Attention: Mark Emalfarb
Fax: 561 743 8343
Email: memalfarb@dyadic.com
With a copy to:
Cahill, Gordon & Rekindle
80 Pine Street
New York, New York, 10005
Attention: Michael Weiss, Esq.
Fax: 212-269-5420


     12



--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version


If to Sublicensee:
Alphazyme LLC
225 Chimney Corner Lane
Suite 3021
Jupiter, FL 33458
Attention: Chris Benoit
Email: chris.benoit@alpha-zyme.com


With a copy to:
Nixon Peabody LLP
900 Elm Street
Manchester, NH 03101-2031
Attention: Philip B. Taub, Esq.
Fax: 866-947-1261
10.7     Governing Law; Dispute Resolution.
(a) The rights and obligations of the parties under this Agreement shall be
governed, and shall be interpreted, construed, and enforced, in all respects by
the Law of the State of Delaware without giving effect to any conflict of Law
rule that would result in the application of the Law of any jurisdiction other
than the internal Law of the State of Delaware to the rights and duties of the
parties.
(b) If the parties are unable to resolve any dispute between them arising out of
this Agreement, either party, by written notice to the other, may have such
dispute referred to the Chief Executive Officers of the parties, for attempted
resolution by good faith negotiations within fifteen (15) days after such notice
is received.
(c) If parties do not agree upon a resolution of the dispute, the parties agree
that any dispute that remains unresolved rising out of or relating to this
Agreement, including the breach, termination or validity thereof, shall be
finally resolved by arbitration in accordance with the International Institute
for Conflict Prevention and Resolution (“CPR”) Rules for Administered
Arbitration (the “Administered Rules” or “Rules”) by three arbitrators, of whom
each party to the dispute shall designate one, with the third arbitrator to be
designated by the two party-appointed arbitrators. The arbitration shall be
governed by the Federal Arbitration Act, 9 USC §§ 1 et seq., and judgment upon
the award rendered by the arbitrators may be entered by any court having
jurisdiction thereof. The place of the arbitration shall be New York, New York
and shall be conducted in accordance with the requirements of CPR’s Appeal
Procedure. An appeal may be taken under the CPR Arbitration Appeal Procedure
from any final award of an arbitral panel in any arbitration arising out of or
related to this agreement that is conducted in accordance with the requirements
of such Appeal Procedure. Unless otherwise agreed by the parties and the appeal
tribunal, the appeal shall be conducted at the place of the original
arbitration.


     13



--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version


(d) The parties agree that money damages alone will be inadequate to compensate
for any breach of this Agreement and that injunctive relief will be awarded to
the extent necessary to restrain any party from using any Sublicense IP outside
of the Field of Use or violating the provisions of Section 9.
10.8     Captions. The captions to this Agreement are for convenience only and
are to be of no force or effect in construing or interpreting any of the
provisions of this Agreement.
10.9     Waiver. A waiver by a party of any of the terms and conditions of this
Agreement in any instance will not be deemed or construed to be a waiver of such
term or condition for the future, or of any subsequent breach hereof. All
rights, remedies, undertakings, obligations, and agreements contained in this
Agreement will be cumulative and none of them will be in limitation of any other
remedy, right, undertaking, obligation, or agreement of either party.
10.10     Severability. When possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under Law, but, if any
provision of this Agreement is held to be prohibited by or invalid under Law,
such provision will be ineffective but only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or of this
Agreement. The parties will make a good faith effort to replace the invalid or
unenforceable provision with a valid one which in its economic effect is most
consistent with the invalid or unenforceable provision.
10.11     Force Majeure. No liability shall result from a force majeure event or
any delay in performance or nonperformance, directly or indirectly caused by
circumstances beyond the control of the Party affected, including, but not
limited to, act of God, fire, explosion, flood, war, utility failure, order of
any court, act or inaction of or by any local or national government or agency,
accident, labor strike, pandemic, death, termination or resignation of key
employees, inability to obtain material, failure of equipment transportation, or
failure of usual transportation mode.
10.12     Counterparts. This Agreement may be executed simultaneously in
counterparts, any one of which need not contain the signature of more than one
Person but all such counterparts taken together will constitute one and the same
agreement.
10.13     Rules of Construction.
(a) When a reference is made in this Agreement to an Article, a Section, an
Exhibit or a Schedule, such reference shall be to an Article of, a Section of,
or an Exhibit or a Schedule to this Agreement unless otherwise indicated.
(b) Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.”
(c) The Parties hereto have participated jointly in the negotiation and drafting
of this Agreement with the assistance of counsel and other advisors and, in the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as jointly drafted by


     14



--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version


the parties hereto and thereto, and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement.
10.14    Compliance with Laws. Each party shall comply with all applicable
federal, state and local laws and regulations in connection with its activities
pursuant to this Agreement.
10.15    Survival. The following sections shall survive any expiration or
earlier termination of this Agreement: 3.3, 3.4, 5, 6.3, 8, 9 and 10.
10.16    Third Party Beneficiary. Sublicensee agrees that Danisco US Inc. or any
authorized assignee of Danisco US Inc. is an intended third party beneficiary to
any Sublicense Agreement and shall be entitled to enforce the terms of this
Agreement directly against Sublicensee.


[signature page follows]
IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Agreement as of the date first above written.
DYADIC INTERNATIONAL, INC.
ALPHAZYME LLC




By:   /s/Mark Emalfarb          




By: /s/Christopher Benoit
Name: Mark Emalfarb
Name: Christopher Benoit
Its:    CEO         
Its: CEO, Founder
Date:   May 5, 2019          
Date:    May 5, 2019         







     15



--------------------------------------------------------------------------------


Exhibit 10.1
Execution Version


Exhibit A
Pharma License Agreement (Sections 3.2, 3.3 and 3.4 redacted)


[see attached]


     



--------------------------------------------------------------------------------






Exhibit B
ALPHAZYME LLC
UNIT ISSUANCE AGREEMENT


May 5th, 2019
Alphazyme LLC
225 Chimney Corner Lane
Suite 3021
Jupiter, Florida 33458


This UNIT ISSUANCE AGREEMENT (this “Agreement”) is entered into by and among
Alphazyme LLC, a Delaware limited liability company (the “Company”) and Dyadic
International Inc., a Delaware corporation (the “Dyadic”) in connection with the
issuance of Class A Units in the Company (the “Units”) to Dyadic pursuant to the
Non-Exclusive Sublicense Agreement, dated May 5th, 2019 by and between the
Company and Dyadic (the “Sublicense Agreement”) and admission of Dyadic as a
member of the Company pursuant to the Limited Liability Company Agreement of the
Company, as the same may be amended, restated or modified from time to time in
accordance with its terms (the “Operating Agreement”).


In connection with the execution of this Agreement and to induce the Company to
admit Dyadic as a member, the parties hereto hereby represent, warrant and agree
as follows:


1.     Subject to the vesting requirements set forth in the Operating Agreement
and upon completion of the technology transfer set forth in Section 7.2 of the
Sublicense Agreement, the Company shall promptly issue to Dyadic that number of
Company’s Class A membership units, as is equal, in the aggregate, to 7.5% of
the outstanding units of Company on a fully diluted basis as of the date of such
issuance.


2.    Dyadic has thoroughly read and understands this Agreement and the
Operating Agreement. Dyadic hereby irrevocably agrees to become a member of the
Company on the terms and conditions set forth in the Operating Agreement.
Capitalized terms herein not otherwise defined shall have the meaning ascribed
to them in the Operating Agreement.


3.    Dyadic is an Accredited Investor as such term is defined in Regulation D,
Rule 501(a) promulgated by the Securities and Exchange Commission (the “SEC”)
under the Securities Act of 1933, as amended (the “Securities Act”). Dyadic is
an entity in which all the equity owners are Accredited Investors.


4.    Dyadic is sufficiently experienced in financial and business matters to be
capable of evaluating the risk of investment in the Company and to make an
informed decision relating thereto. Dyadic has the financial capability for
making the investment, can afford a complete loss of the investment, and the
investment is a suitable one for Dyadic.




 



--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version


5.    Dyadic understands that this Agreement, the Sublicense Agreement and the
Operating Agreement do not contain a complete list of risks involved in an
investment in the Company. Both Dyadic’s advisors and Dyadic have had the
opportunity to ask questions of and receive answers from representatives of the
Company or persons acting on its behalf concerning the terms and conditions of a
proposed investment in the Company, and Dyadic’s advisors and Dyadic have also
had the opportunity to obtain additional information necessary to verify the
accuracy of information furnished about the Company. Accordingly, Dyadic has
independently evaluated the risks of acquiring the Units.


6.    Dyadic fully understands that the Company has no financial or operating
history and that the Units are a speculative investment which involve a high
degree of risk of loss of the entire investment. Dyadic is familiar with the
general risks of investment in entities with no or limited operating history.
Dyadic understands that the Company is subject to all of such risks. Dyadic
fully understands the nature of the risks involved in acquiring the Units and
Dyadic is qualified by Dyadic’s knowledge and experience to evaluate investments
of this type.


7.    In addition to such risks, Dyadic has considered fully the risks regarding
investment in the Company and the Units.


8.    Dyadic is aware of Dyadic’s inability to liquidate Dyadic’s investment
readily in case of an emergency and the fact that the Units being purchased may
have to be held for an indefinite period of time. Dyadic’s overall commitment to
investments that are not readily marketable is not excessive in view of Dyadic’s
net worth and financial circumstances and the purchase of the Units will not
cause such commitment to become excessive. In view of such facts, Dyadic
acknowledges that Dyadic has adequate means of providing for Dyadic’s current
needs, anticipated future needs and possible contingencies and emergencies and
has no need for liquidity in the investment in the Units. Dyadic is able to bear
the economic risk of this investment.


9.    Dyadic:


(a)     is acquiring the Units for Dyadic’s own account for the purpose of
investment and not with a view to, or with any intention of, a distribution or
resale thereof, in whole or in part, or the grant of any participation therein.


(b)    understands that the Units constitute and will constitute “restricted
securities” within the meaning of Rule 144 promulgated under the Securities Act
and have not been and will not be registered under the Securities Act, and the
resale provisions of Rule 144, which permit the resale, subject to the
satisfaction of specified minimum holding periods and other terms and
conditions, of “restricted securities,” may not apply to the Units because the
Company is not required to file, and does not file, current reports under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”); there is no
publicly available information concerning the Company substantially equivalent
to that which would be available if the Company were required to file such
reports; the Company does not intend to become a reporting company under the
Exchange Act and the Company has no obligation to Dyadic to do so; there are
substantial restrictions on the transferability of the Company’s Units; the
Company’s Units are not, and Dyadic has no right to


      



--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version


require the Company’s Units to be, registered under the Securities Act; there
will be no public market for the Company’s Units; the Company’s Units cannot be
resold unless they are registered under the Securities Act or unless an
exemption from registration is available, and the Company has received such
documents and agreements from Dyadic and the transferee as the Company
reasonably requests at such time.


(c)    understands that the Company has not been registered under the Investment
Company Act.


(d)    understands that the Manager is not registered as an investment adviser
with the SEC or any other securities authorities and does not currently have any
plans to register. As a result, investors in the Company are not protected by
any regulatory supervision or inspections by any regulatory agencies, and the
Manager is not required to observe certain restrictions and requirements that
would be applicable to registered investment advisers.


10.    Dyadic understands that neither the SEC nor the Commissioner or
Department of Securities or Attorney General of any state has passed judgment
upon the merits or qualifications of, nor recommended nor approved, the Units.
Any representation to the contrary is a criminal offense.


11.    Dyadic further understands that the Units represented hereby is subject
to restrictions on transfers contained in the Operating Agreement, including,
without limitation, a right of first refusal in favor of the Company and its
other members.


12.    This Agreement when executed by Dyadic constitutes Dyadic’s valid and
binding obligation and Dyadic has taken no action in connection therewith which
could subject the Company to any valid claim for any commission, fee or other
compensation to a finder or broker. The execution and performance hereof
violates no order, judgment, injunction, agreement or controlling document to
which Dyadic is a party or by which Dyadic is bound. Dyadic (i) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it has been formed; (ii) has the right and power under its
organizational instruments to execute, deliver and perform its obligations
hereunder; (iii) this Agreement has been duly authorized by all necessary action
on the part of all officers, directors, managers and partners, stockholders,
members and trustees and will not violate any agreement to which Dyadic is a
party; and (iv) the individual executing and delivering this Agreement has the
requisite right, power, capacity and authority to do so on behalf of the
organization.


13.    Dyadic acknowledges that the Company will seek to comply at all times
with applicable anti-money laundering laws and that it is the Company’s policy
to cooperate fully with law enforcement agencies. To assist the Company in its
efforts to comply with anti-money laundering laws, Dyadic represents that none
of the capital contributions to be made by Dyadic to the Company will be derived
from or related to any activity that is deemed criminal under United States
laws, rules or regulations. Dyadic understands and agrees that the Company may
undertake any actions that the Company deems necessary or appropriate to ensure
compliance with applicable laws, rules and regulations, including, without
limitation, redeeming Dyadic’s investment in the


      



--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version


Company in the event that the foregoing representation by Dyadic is incorrect or
in the event that, for any other reason, Dyadic’s investment in the Company
violates any law, rule or regulation. Dyadic also understands and agrees that
the Company may release confidential information about Dyadic and, if
applicable, any underlying beneficial owners of Dyadic, to law enforcement
agencies to the extent necessary to ensure compliance with all applicable laws,
rules and regulations. Dyadic agrees that upon demand, it will (a) disclose to
the Company in writing such information with respect to direct and indirect
ownership of the Units and the source of funds of Dyadic as the Company deems
necessary to comply with (i) provisions of the Code applicable to the Company,
(ii) statutory and other generally accepted principles relating to anti-money
laundering and anti-terrorist groups (including any requirements imposed under
the USA Patriot Act of 2001, as the same may be amended form time to time, and
the rules and regulations promulgated thereunder), or (iii) the requirements of
any other appropriate domestic or foreign authority and (b) promptly furnish
such further information, and execute and deliver such documents, as reasonably
may be required in the determination of the Company to comply with, or to
confirm compliance with any applicable laws or regulations or other obligations
of Dyadic or the Company.
 
14.    Dyadic acknowledges that it may not cancel, terminate or revoke this
Agreement and this Agreement shall inure to the benefit of and be binding upon
each of the parties hereto and their respective heirs, executors, legal
representatives, successors and assigns. Neither this Agreement nor any
provisions hereof shall be waived, modified, discharged or terminated except by
an instrument in writing signed by the party against whom any such waiver,
modification, discharge or termination is sought. This Agreement, the Sublicense
Agreement and the Operating Agreement contain the entire agreement of the
parties with respect to the subject matter hereof, and there are no
representations, covenants or other agreements except as stated or referred to
herein or therein. In the event of a conflict between this Agreement and the
Sublicense Agreement, the Sublicense Agreement shall govern.


15.    Dyadic has not been organized for the purpose of acquiring the Units.


16.    Dyadic agrees not to transfer or assign this Agreement except as may be
permitted by law and as permitted under the Operating Agreement.


17.    Dyadic understands that Dyadic may not cancel, terminate or revoke this
Agreement or any agreement made by Dyadic hereunder and that this Agreement
shall survive Dyadic’s death or disability and shall be binding upon Dyadic’s
heirs, executors, administrators, legal representatives, successors and assigns.


18.    This Agreement may be amended only in writing and executed by all
parties.


19.    Dyadic understands that this Agreement shall be enforced, governed and
construed in all respects in accordance with the laws of the State of Delaware.


20.    Dyadic understands the meaning and legal consequences of this Agreement
and agrees to indemnify and hold harmless the Company, the Manager, and each
manager, director and


      



--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version


officer thereof from and against any and all loss, damage or liability due to or
arising out of a breach of any representation, warranty or agreement of Dyadic
contained in this Agreement.


21.    Within ten (10) days after receipt of a written request from the Company,
Dyadic agrees to provide such information and to execute and deliver such
documents as reasonably may be necessary to comply with any and all laws and
ordinances to which the Company is subject.


22.    Dyadic understands that all notices and other communications hereunder
shall be in writing and shall be deemed to have been given when delivered or
mailed by first-class or certified mail, postage prepaid, addressed (a) if to
the Company, to its address set forth on the first page hereof, and to such
other person(s) or address(es) as the Company shall have furnished to the other
parties hereto in writing; and (b) if to Dyadic, at such address as appears on
the records of the Company or at such other address as Dyadic has furnished to
the Company in writing.


23.    Dyadic is acquiring the Units as a company.
    
Name:        Dyadic International Inc.
Attention: Mark Emalfarb as CEO
Telephone:        561-743-8333
Address:        140 Intracoastal Pointe Drive, Suite 404
Jupiter, Florida 33477
EIN:        45-0486747    


24.    Under penalties of perjury, Dyadic certifies that:
    
(a)    The number shown above is Dyadic’s correct Taxpayer Identification
Number;


(b)    Dyadic is not subject to backup withholding either because Dyadic has not
been notified by the Internal Revenue Service (IRS) that Dyadic is subject to
backup withholding as a result of a failure to report all interest or dividends,
or the IRS has notified Dyadic that Dyadic is no longer subject to backup
withholding.




* * *


  


      



--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version




IN WITNESS WHEREOF, Dyadic has executed this Agreement on the date first set
forth above.


Dyadic International Inc.




By:
/s/Mark Emalfarb

Name: Mark Emalfarb
Title:
CEO







Alphazyme LLC






By: /s/ Christopher Benoit
Name: Christopher Benoit
Title:
CEO and Founder



      



--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version




Exhibit C


(Complete list of those materials and methods which comprise the C1 technology
to be transferred)






1. Strains and constructs:
[***]
2. Growth conditions, strategies, and key metrics
[***]
3. Dyadic SOPs:
[***]


4. Training:
[***]


5. Verification and Validation of Technology:
[***]


6. Facility requirements:
[***]




      



--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version








Appendix A


The definitions set forth below are derived from the provisions of the
Investment Company Act and the rules promulgated thereunder which define
“qualified purchaser” as that term is used in Section 3(c)(7) and defined in
Section 2(a)(51)(A) of the Investment Company Act. Such definitions are set
forth in summary fashion and are qualified in their entirety by reference to the
actual definitions set forth in the Investment Company Act and the rules
promulgated thereunder. If you have any questions about the applicability or
effect of any definition you should refer to the full text of the Investment
Company Act and the rules promulgated thereunder and the interpretation thereof
by the Securities and Exchange Commission. Please note the “deductions”
requirement set forth in item B below when calculating the amount of Investments
you hold.     
A. “Investments” means:
(1)    Securities (as defined by Section 2(a)(1) of the Act), other than
securities of an issuer that controls, is controlled by, or is under common
control with you;
(2)    Securities of an issuer that controls, is controlled by or is under
common control with you if, and only if, the issuer of such securities is:
(i)    An Investment Vehicle, which is defined to mean an investment company (as
defined in Section 3 of the Investment Company Act), a company that would be an
investment company but for the exclusions provided by Sections 3(c)(1) through
3(c)(9) of the Investment Company Act or the exemptions provided by Rule 3a-6 or
3a-7 thereunder, or a commodity pool;
(ii)    A Public Company, which is defined to mean a company that files reports
pursuant to Section 13 or Section 15(d) of the Securities Exchange Act of 1934,
as amended, or has a class of securities that are listed on a “designated
offshore securities market” as such term is defined by Regulation S under the
Securities Act; or
(iii)    A company with shareholders’ equity of not less than $50 million
(determined in accordance with generally accepted accounting principles) as
reflected on the company’s most recent financial statements, provided that such
financial statements present the information as of a date within 16 months
preceding the date on which the Company’s Units are issued to Dyadic;
(3)    Real estate held for investment purposes, meaning that it is not used by
you for personal purposes or as a place of business, or in connection with the
conduct of a trade or business; provided that real estate owned by you may be
deemed to be held for investment purposes if you are engaged primarily in the
business of investing, trading or developing real estate;


      



--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version


(4)    Commodity Interests (which is defined under Rule 2a51-1 of the Investment
Company Act to mean commodity futures contracts, options on commodity futures
contracts and options on physical commodities traded on or subject to the rules
of (i) any contract market designated for trading such transactions under the
Commodity Exchange Act or (ii) any board of trade or exchange outside the United
States, as contemplated in Part 30 of the rules under the Commodity Exchange
Act) held for investment purposes;
(5)    Physical Commodities (which is defined under Rule 2a51-1 of the
Investment Company Act to mean any physical commodity with respect to which a
Commodity Interest is traded on a market specified in A(4) above) held for
investment purposes;
(6)    To the extent not securities, financial contracts (as such term is
defined in Section 3(c)(2)(B)(ii) of the Securities Act) entered into for
investment purposes;
(7)    In the case of a prospective qualified purchaser that is a company that
would be an investment company but for the exclusion provided by Section 3(c)(1)
or Section 3(c)7) of the Investment Company Act, or a commodity pool, any
amounts payable to such prospective qualified purchaser pursuant to a firm
agreement or similar binding commitment pursuant to which a person has agreed to
acquire an interest in, or make capital contributions to, the prospective
qualified purchaser upon the demand of the prospective qualified purchaser;
and/or
(8)    Cash and cash equivalents (including foreign currencies) held for
investment purposes. For purposes of this section, cash and cash equivalents
include:
(i)    Bank deposits, certificates of deposit, bankers acceptances and similar
bank instruments held of investment purposes; and
(ii)    The net cash surrender value of an insurance policy.
B. Deductions. In determining whether you are a qualified purchaser you must
deduct from the amount of your Investments the amount of any outstanding
indebtedness incurred to acquire or for the purpose of acquiring the
Investments.
C. Joint Investments. In determining whether a natural person is a qualified
purchaser, there may be included in the amount of such person’s Investments any
Investments held jointly with such person’s spouse, or Investments in which such
person shares with such person’s spouse a community property or similar shared
ownership interest. In determining whether spouses who are making a joint
investment in a Section 3(c)(7) company are qualified purchasers, there may be
included in the amount of each spouse’s Investments any Investments owned by the
other spouse (whether or not such Investments are held jointly). In each case,
there shall be deducted from the amount of any such Investments the amounts
specified in item (B) above incurred by each spouse.
D. Certain Retirement Plans and Trusts. In determining whether a natural person
is a qualified purchaser, there may be included in the amount of such person’s
Investments any Investments held in an individual retirement account or similar
account the Investments of which are directed by and held for the benefit of
such person.


      

